            Case 3:19-cv-01821-RDM Document 1 Filed 10/21/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              )
JOYCE ZEISS,                                  )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Case No. _______________
                                              )
CAPITAL ONE BANK, U.S.A, N.A.                 )
                                              )
               Defendant.                     )
                                              )

                                   NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Capital One Bank

(USA), N.A., incorrectly named as Capital One Bank, U.S.A., N.A. (“Capital One”) removes this

case from the Court of Common Pleas of Luzerne County, Pennsylvania to the United States

District Court for the Middle District of Pennsylvania. In support of this Notice of Removal,

Capital One states as follows:

I.     BACKGROUND

       1.      On or about October 1, 2019, plaintiff Joyce Zeiss (“Plaintiff”) initiated this

action by filing a complaint (the “Complaint”) against Capital One in the Court of Common

Pleas of Luzerne County, Pennsylvania, which was styled Joyce Zeiss v. Capital One Bank,

U.S.A., N.A., Civil Action No. 201912090 (the “State Court Action”).

       2.      Plaintiff served Plaintiff’s Complaint on Capital One on October 1, 2019. No

other documents have been filed in the State Court Action. Pursuant to 28 U.S.C. § 1446(a),

Capital One has attached true and correct copies of “all process, pleadings, and orders served”

upon Capital One in the State Court Action as Exhibit A.
            Case 3:19-cv-01821-RDM Document 1 Filed 10/21/19 Page 2 of 5



       3.      In the Complaint, Plaintiffs assert a claim under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiffs allege that Capital One made calls

to Plaintiff’s cellular telephone in violation of the TCPA, and based thereon, raises a single cause

of action for violation of the TCPA. See Compl. at ¶¶ 6-22.

II.    BASIS FOR REMOVAL JURISDICTION

       4.      This Court has original jurisdiction under 28 U.S.C. § 1331 as Plaintiffs allege

violation of a claim or right arising under the laws of the United States.

       5.      Specifically, Plaintiff alleges that Capital One made calls to Plaintiff’s cellular

telephones in violation of the TCPA. See generally Compl.

       6.      Therefore, the Complaint alleges violations of a claim or right arising under the

laws of the United States, and as such, this action is subject to removal pursuant to 28 U.S.C. §§

1331 and 1441 at the request of Capital One.

III.   VENUE

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and 1441(a),

because the United States District Court for the Middle District of Pennsylvania is the federal

court embracing the Court of Common Pleas of Luzerne County, Pennsylvania, where Plaintiff

originally filed the State Court Action.

IV.    PROCEDURAL COMPLIANCE

       8.      Plaintiff served Capital One with a copy of Plaintiff’s Complaint on October 1,

2019. See Ex. A.

       9.      This Notice is timely because it has been filed within the thirty day period

prescribed by 28 U.S.C. § 1446(b).




                                                  2
          Case 3:19-cv-01821-RDM Document 1 Filed 10/21/19 Page 3 of 5



       10.     The time for Capital One to answer, move, or otherwise plead in the State Court

Action in response to the Complaint has not yet expired, and Capital One has not answered,

moved, or otherwise responded to the Complaint.

       11.     The documents attached hereto as Exhibit A constitute all of the process,

pleadings, and orders received by Capital One to date.

       12.     Written notice of the filing of this notice of removal is being forwarded to

Plaintiff and to the Court of Common Pleas of Luzerne County, Pennsylvania, pursuant to 28

U.S.C. § 1446(d). See Notice of Filing Notice of Removal, attached hereto as Exhibit B.

       13.     By filing a Notice of Removal in this matter, Capital One does not waive its right

to object to service of process, the sufficiency of process, jurisdiction over the person, or venue,

and Capital One specifically reserves the right to assert any defenses and/or objections to which

it may be entitled.

       14.     Without conceding the availability of any particular remedy or category of

damages, this action involves a controversy arising under the laws of the United States, as

appears from the allegations of Plaintiff’s Complaint. Accordingly, this action is one over which

this District Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and this

matter may be removed to this Court under 28 U.S.C. § 1441.

       WHEREFORE, notice is given that this action is removed from the Court of Common

Pleas of Luzerne County, Pennsylvania, to the United States District Court for the Middle

District of Pennsylvania.

Dated: October 21, 2019                  Respectfully submitted,

                                   By:    /s/ Daniel JT McKenna
                                          Daniel JT McKenna, Esquire (Pa. ID 93930)
                                          BALLARD SPAHR LLP
                                          1735 Market Street, 51st Floor



                                                  3
Case 3:19-cv-01821-RDM Document 1 Filed 10/21/19 Page 4 of 5



                        Philadelphia, PA 19103-7599
                        Telephone: (215) 864-8321
                        Facsimile: (215) 864-8999
                        mckennad@ballardspahr.com

                       Attorneys for Defendant Capital One Bank (USA), N.A.




                              4
         Case 3:19-cv-01821-RDM Document 1 Filed 10/21/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that on the October 21, 2019, a true and correct

copy of Defendant Capital One Bank (USA), N.A.’s, Notice of Removal and accompanying

Exhibits were served via e-mail upon the following:

                                         Brett Freeman
                                   SABATINI FREEMAN, LLC
                                       216 N. Blakely St.
                                     Dunmore, PA 18512
                                    Phone: (570) 341-9000
                                  brett@sabatinilawfirm.com




                                                      By: /s/ Daniel JT McKenna
                                                              Daniel JT McKenna

Dated: October 21, 2019
